Citation Nr: 0002061	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-06 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a stomach 
condition.

3.  Entitlement to service connection for a left wrist 
disorder.

4.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	John Stevens Berry


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
July 1945, during which time he was awarded the Purple Heart 
Medal for injuries sustained in combat.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the benefits sought on appeal.  

The Board notes that the January 1998 rating decision on 
appeal also denied claims for service connection for hearing 
loss, tinnitus, residuals of a shrapnel wound of the right 
knee, as well as a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  In February 1998, however, the RO granted each 
of these claims.  Further, in a September 1998 rating 
decision, the RO granted the claim of entitlement to service 
connection for cervical spine traumatic arthritis.  As such, 
these issues are no longer in appellate status.  See Grantham 
v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  No competent medical evidence of record establishes that 
the veteran currently suffers from a disability manifested by 
headaches.

2.  No opinion from a medical professional links the 
veteran's stomach condition to his period of military 
service.

3.  No competent medical evidence of record establishes that 
the veteran currently suffers from a left wrist disorder.

4.  No opinion from a medical professional links the 
veteran's current degenerative arthritis of the lumbar spine 
to his period of military service or to any event thereof.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for a stomach condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a left wrist disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for degenerative arthritis of the lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Certain chronic diseases such as 
arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (1999). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence that each of his claims is 
well grounded.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable; rather, it is 
a plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.


I.  Service Connection for Headaches, a Stomach 
Condition, a Left Wrist Disorder, and 
Degenerative Arthritis of the Lumbar Spine

A.  Headaches

The veteran claims that he currently suffers from occasional 
headaches as a result of an injury he sustained in service.  
The veteran maintains that he was hit in the back of the head 
with a metal tripod while stationed in Ireland, after which 
time he began experiencing occasional headaches.  After a 
review of the record, however, the Board finds that no 
competent evidence of record shows that the veteran currently 
suffers from a disability manifested by headaches.  
Accordingly, his claim for service connection must be denied 
as not well grounded.  See Epps 126 F.3d at 1468.

The veteran's service medical records show no complaint, 
treatment or finding for any headaches.  More importantly, no 
competent medical evidence has been submitted which 
establishes that the veteran currently suffers from a 
disability manifested by headaches.  The Board has considered 
VA examination reports dated in August 1946, September 1947, 
April 1982, August 1997, and March 1998, none of which 
include a diagnosis of headaches.  In fact, the only medical 
report in the record which mentions headaches is a VA 
outpatient treatment report dated in November 1981, more than 
thirty-five years after the veteran left service.  That entry 
included the veteran's statement concerning a recent headache 
located behind the eyes.  No diagnosis was provided. 

Indeed, the only evidence that the veteran currently suffers 
from a disability manifested by headaches are the veteran's 
own lay statements submitted in support of his claim.  
However, the Court has clearly stated that where, as in this 
case, the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  Since 
the record does not show that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis pertaining to headaches, 
his lay statements cannot serve as a sufficient predicate 
upon which to find his claim for service connection to be 
well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)). 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim of entitlement to service connection for 
headaches, and that the claim must be denied on that basis.  
See Epps, 126 F.3d at 1468; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (holding that in the absence of evidence of a 
currently claimed condition, there can be no valid claim). 

B.  Stomach condition

The veteran alleges that he currently suffers from a stomach 
condition which initially began in service.  The evidence 
shows that the veteran currently suffers from a hiatal hernia 
and possible gastritis.  However, since no medical evidence 
has related either condition to service, the Board can only 
conclude that the claim for service connection for a stomach 
condition is not well grounded.  See Epps 126 F.3d at 1468.

Service medical records show no complaint, treatment or 
finding for any stomach problems.  Post-service medical 
reports show that the veteran first reported stomach problems 
in 1980, approximately thirty-five years after he left 
service.  The veteran was seen by a VA nutritionist in March 
1980 and was placed on a diet to lose weight.  He told the 
nutritionist that he could not tolerate milk and that he 
suffered from stomach aches.  No diagnosis was recorded in 
connection with this complaint.  In addition, a March 1990 VA 
outpatient treatment report included a diagnosis of history 
of peptic ulcer disease (PUD).  It was further noted that the 
veteran had a history of gastrointestinal bleeding associated 
to certain medications; however, no current findings were 
reported.  In June 1990, the veteran reported occasional 
episodes in which he would experience palpations, nausea and 
sweats.  Again, however, no diagnosis pertaining to a stomach 
condition was provided. 

The veteran was hospitalized by VA from July to August 1992 
for stomach pain at the right side of the abdominal area.  
During his admission, the pain resolved as a result of the 
veteran possibly passing a gallbladder stone.  The diagnoses 
at discharge were abdominal pain, possible kidney stone, and 
hematuria.  No medical opinion was provided as to the 
etiology or date of onset of either disorder. 

In connection with this claim, the veteran was afforded a VA 
examination in August 1997.  The veteran told the examiner 
that he would experience occasional pain in his lower 
abdominal area and significant bloating after eating lettuce 
or broccoli.  He said that the frequency of such episodes 
depended on what he ate.  It was noted that an upper GI 
series performed in January 1997 revealed a small hiatal 
hernia with a normal esophagus.  Based on these findings, the 
examiner concluded with diagnoses of hiatal hernia and 
possible esophagitis; however, he did not comment as to the 
etiology of either disorder. 

After reviewing the foregoing evidence, the Board finds that 
the veteran has failed to present competent evidence of a 
nexus between a currently diagnosed stomach condition and his 
period of military service.  The only evidence in the record 
which attributes the veteran's stomach problems to service 
are the veteran's own lay statements.  The veteran, however, 
as a lay person, is not competent to give a medical opinion 
as to the issue of causation.  See Grottveit, 5 Vet. App. at 
93 (lay assertions of medical etiology cannot constitute 
evidence to render a claim well grounded under section 
5107(a)).  Hence, the Board finds that the veteran's claim 
for service connection for a stomach condition is not well 
grounded and must be denied. 

C.  Left wrist disorder

The veteran claims that he currently suffers from a left 
wrist disorder as a result of an injury he sustained in 
service.  He maintains that his vehicle went off the road 
after being struck by an artillery shell, thereby causing the 
door to slam into his left wrist.  He alleges that pieces 
from his wrist watch became embedded in the bone. 
However, no competent evidence has been submitted showing 
that the veteran currently suffers from a left wrist 
disorder.  Accordingly, his claim for service connection must 
be denied as not well grounded.  See Epps 126 F.3d at 1468.

The veteran's service medical records make no reference to a 
left wrist injury.  Nevertheless, the Board accepts the 
veteran's account of how he injured his left wrist in 
service.  The Board notes that 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection for injuries alleged to have been incurred in 
combat.  See also Collette v. Brown, 82 F.3d 389 (1996).  
Service personnel and medical records confirm that the 
veteran sustained injuries to his right hand from an 
artillery blast which blew his vehicle off the road.  Thus, 
the veteran is unquestionably a "combat" veteran.

Nevertheless, the reduced evidentiary burden only applies to 
the issue of service incurrence, and not to the issue of a 
current disability or of a nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  In this case, the veteran has not submitted any 
competent evidence that he currently suffers from a left 
wrist disorder.  VA examination reports dated in August 1946, 
September 1947, March 1982, and August 1997 make no reference 
to the veteran's left wrist.  At a VA orthopedic examination 
performed in March 1998, the examiner recorded the veteran's 
statement of having shrapnel and pieces of a wrist watch 
embedded in his left wrist after an exploding artillery shell 
blew his truck of the road.  However, physical examination 
revealed no pertinent findings, and no diagnosis pertaining 
to the left wrist was provided. 

Despite contentions by the veteran that he currently suffers 
from residuals of a left wrist injury, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to establish the presence of this claimed 
disability.  See Grottveit, 5 Vet. App. at 93 (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a)); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (laypersons are 
not competent to render medical opinions).  

In conclusion, the Board finds that the veteran has not met 
his initial burden of submitting evidence of a well-grounded 
claim of entitlement to service connection for a left wrist 
disorder, and that the claim must be denied on that basis.  
See Epps, 126 F.3d at 1468; Brammer, 3 Vet. App. at 225 
(holding that in the absence of evidence of a currently 
claimed condition, there can be no valid claim). 

D.  Degenerative arthritis of the lumbar spine

The veteran has filed a claim of entitlement to service 
connection for degenerative arthritis of the lumbar spine, 
but has not identified any specific injury to account for 
this disability.  While the record discloses that the veteran 
currently suffers from degenerative arthritis of the lumbar 
spine, no medical evidence of record has attributed this 
disability to the veteran's period of active military 
service.  Thus, this claim must be denied as not well 
grounded.  See Epps 126 F.3d at 1468.

Service medical records make no reference to any low back 
problems, nor has the veteran alleged that he injured his 
lower back during combat in service.  The first documented 
evidence of low back problems is contained in a March 1982 VA 
examination report, more than thirty years after the 
veteran's separation from service.  X-rays associated with 
that report show minimal hypertrophic degenerative changes 
located predominately at the L5-S1 level.  The examiner 
concluded with a diagnosis of chronic low back pain.  No 
opinion as to the etiology or date of onset of this condition 
was provided.

The veteran was afforded several VA orthopedic examinations 
in connection with this claim.  A report from a VA 
examination performed in August 1997 included a diagnosis of 
degenerative joint disease of the lumbar spine with 
spondylolisthesis.  Again, however, no medical opinion was 
offered as to the etiology of this disability.  As a result, 
the veteran underwent an additional VA orthopedic examination 
in March 1998 to determine the nature and etiology of this 
disability.  The examiner reviewed the veteran's claims file 
in conjunction with the examination.  Based on this review, 
it was concluded that the veteran's degenerative joint 
disease of the lumbar spine was not related to service but 
likely due to the normal aging process. 

Accordingly, as the veteran has failed to prove the essential 
element of a nexus between his current degenerative arthritis 
of the lumbar spine and his period of active military 
service, this claim must be denied as not well grounded.  See 
Epps 126 F.3d at 1468.

E.  Conclusion

The Board has considered the argument advanced by the 
veteran's attorney that the VA has failed to properly assist 
the veteran in the development of these claims by not 
affording him appropriate medical examinations.  However, 
since each of the above claims for service connection is not 
well grounded, the VA has no further duty to assist the 
veteran in developing the record to support these claims.  
See Epps, 126 F.3d at 1469 ("[T]here is nothing in the text 
of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of the veteran's claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to present a well-grounded claim for each of the benefits 
sought, and the reasons why the current claims have been 
denied.  Id. 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for headaches is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a stomach condition is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a left wrist disorder is denied.

In the absence of evidence of a well-grounded claim, service 
connection for degenerative arthritis of the lumbar spine is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

